Citation Nr: 0336037	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  01-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin 
disorder, diagnosed as pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to July 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which granted 
entitlement to service connection for the veteran's skin 
disorder.  He subsequently disagreed with the rating.  A 
claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the statement of the case and the 
supplemental statement of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a 10 percent rating is to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's folliculitis is currently manifested by 
subjective complaints of itching and irritation.  

3.  Current objective findings of the veteran's folliculitis 
include residual scarring, irritation, pustules, and erythema 
of the beard area with shaving.

4.  There is no objective clinical evidence of constant 
itching, extensive lesions, marked disfigurement, extensive 
scarring, or the need for systemic steroids or 
immunosuppressants.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin 
disorder, diagnosed as pseudofolliculitis barbae, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 
(DCs) 7800, 7801, 7802, 7803, 7804, 7805, 7806, 7813, 7814 
(2002) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

In evaluating the scar residuals, the Board notes that the 
applicable rating criteria for skin disorders, including 
those for residual scarring, 38 C.F.R. § 4.118, were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the veteran than the pre-amendment 
regulation, to include separately applying the pre-amendment 
and amended versions to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that neither 
regulation is more favorable to the veteran and both will be 
considered as applicable.

Under the pre-amended regulations, tinea barbae (DC 7814) was 
to be rated as for eczema (DC 7806), dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under the amended regulations, 
dermatophytosis (DC 7813), to include tinea barbae of the 
beard area, is to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis 
(DC 7806), depending upon the predominant disability.  

Consideration Under Pre-Amended Regulations

Under the pre-amended regulations, when eczema (DC 7806) was 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or was 
exceptionally repugnant, a 50 percent evaluation was 
assigned.  If there was constant exudation or itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation was assigned.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
eczema was assigned a 10 percent evaluation.  When eczema has 
light, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, a noncompensable evaluation 
was assigned.  38 C.F.R. § 4.118, DC 7806 (2002). 

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the pre-
amended regulations.  Specifically, in the most recent VA 
examination report, the veteran reported essentially no 
problems with his skin if he kept a short beard.  He 
indicated that the skin condition was worse in the summertime 
when the weather was hot.  He complained of irritation, 
inflammation, sweating, and itching after shaving.  Physical 
examination at that time showed that the condition to be 
quiescent.  He reported subjective itching but there was no 
evidence of inflammation, irritation, or itching.  The 
examiner noted several small scars, likely secondary to past 
pustules, where the beard hair no longer grew.  The final 
diagnosis was pseudofollicular barbae, recurrent with shaving 
and symptoms of irritation, itching, sweating, inflammation, 
and infection at times, quiescent in the winter and between 
shavings.  Because there is no indication of constant itching 
or extensive lesions, there is no basis for a higher rating 
based on this examination.

This finding is consistent with outpatient treatment records.  
In March 2001, he sought treatment for a neck rash.  Physical 
examination showed a few papules on the underside of the chin 
and neck but no pustules or signs of inflammation.  The 
clinical impression was ingrown facial hair with noninflammed 
papules and pruritis.  It was recommended that he grow a 
beard.  Treatment notes dated in June and August 2001 (the 
time of year that the veteran reported that the condition was 
worse) show treatment for pustules, scars, and erythema in 
the beard area.  He was advised to continue not shaving and 
was given topical creams.  An August 2001 VA examination 
report indicated positive pustules over the chin and right 
and left cheek area.  There were multiple scars on the chin, 
cheeks, and neck.  There were no open pustules at the time of 
the examination and no associates systemic or nervous 
manifestations.  The final diagnosis was pseudofolliculitis 
barbae with active inflamed and symptomatic area with 
itching, irritation, scar formation, and pustules.  

Even considering the veteran's condition at its worse (with 
irritation, itching, and inflammation after shaving), there 
is no indication of "constant" exudation or itching.  While 
there is no question that shaving exacerbates his skin 
condition, it appears that the condition is otherwise 
quiescent.  Further, the Board has reviewed pictures of his 
skin disorder and finds that there is no evidence of 
extensive lesions or marked disfigurement.  The photographs 
show multiple small areas of residual scarring, particularly 
along the chin line, but the condition cannot be construed as 
"extensive" or reflective of "marked disfigurement" such 
to warrant a higher rating under the pre-amended regulations.  



Consideration Under Amended Regulations

As noted above, under the amended regulations, tinea barbae 
of the beard area will be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis 
(DC 7806), depending upon the predominant disability.  In 
this case, the Board will consider each of the potentially 
relevant diagnostic codes.

DC 7800.  Under the amended DC 7800 (disfigurement of the 
head, face, or neck), with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with six or more characteristics of disfigurement will be 
rated as 80 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement the 
disability will be rated at 50 percent.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent.  With one characteristic of disfigurement the 
disability will be rated at 10 percent. 

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: 
?	Scar 5 or more inches (13 or more cm.) in length.  
?	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  
?	Surface contour of scar elevated or depressed on 
palpation.  
?	Scar adherent to underlying tissue.  
?	Skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
?	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
?	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
?	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate. 

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

In this case, there is no evidence that the veteran has two 
or three characteristics of disfigurement such to warrant a 
higher rating under DC 7800.  Specifically, while there is 
some residual scarring noted, there is no scar more than five 
inches in length or 1/4 inch in width; rather, the several 
scars prominent on the veteran's chin line are approximately 
the size of an eraser head.  In addition, there is no 
indication that the pustule scarring is adherent to 
underlying tissue or that the scars are elevated or 
depressed.  Further, while hypopigmented areas are noted, the 
total area does not exceed 6 square inches.  In fact, the 
entire area affected does not exceed 6 square inches; 
therefore, the criteria of abnormal skin texture, missing 
soft tissue, and skin induration is not for application.  As 
such, there is no basis to assign a higher rating based on 
two or three characteristics of disfigurement.  

DCs 7801 & 7802.   Under DC 7801 (scars, other than head, 
face, or neck, that are deep or that cause limited motion) 
and DC 7802 (scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion) pertain to 
scars of areas other than head, face or neck and are not 
applicable here because the veteran's tinea barbae is located 
on his neck.

DC 7803.  Under DC 7803, unstable superficial scars will be 
rated as 10 percent disabling. Note (1): An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2): A superficial scar is one 
not associated with underlying soft tissue damage.  As the 
veteran's currently-assigned 10 percent rating is the highest 
available under this code, a higher rating would not be 
available regardless of the character of the residual 
scarring.  

DC 7804.  Under DC 7804, superficial scars which are painful 
on examination will be rated as 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  As above, the currently-assigned 10 
percent rating is the highest available under this code and 
no higher rating can be assigned.

DC 7805.  Under DC 7805, other scars will be rated on 
limitation of function of affected part.  In this case, the 
Board finds that DC 7805 is not for application because there 
is no medical evidence that the veteran's tinea barbae 
affects, in any way, the normal function of his neck.

DC 7806.  Under the amended DC 7806, when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 60 
percent rating is warranted.  When 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, a 30 percent rating is warranted.  

When at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, a 10 percent rating is warranted.  
Less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period, a noncompensable 
percent rating is warranted.  

In this case, there is no evidence that more than 20-40 
percent of the exposed area (which would include the beard 
area of the face, the chin line, and the neck) is affected.  
In the most recent VA examination report, the examiner 
characterized the residual scarring as "small."  Further, 
the photographs associated with the claims file reflect 
several spots of residual scarring, each about the size of an 
eraser head.  Moreover, while the veteran has used steroidal 
creams there is no indication that systemic steroids or 
immunosuppressive drugs (such as oral medication) have ever 
been prescribed.  Specifically, in August 2001, he was 
prescribed "hydrocortisone lotion topically for 
inflammation."  There is also evidence that he was 
prescribed RetinA and other medications for itching.  
Therefore, there is no basis for the assignment of a higher 
rating based on the exposed area affected or the use of 
systemic steroids or immunosuppressives.  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, the veteran has undergone multiple VA 
examinations, including an examination during the summer 
months when he maintains that his skin condition is at its 
worse.  In addition, VA outpatient treatment records have 
been associated with the claims file.  He has not asserted 
that he has received non-VA treatment so there is no need to 
seek private medical records.  In March 2003, the RO provided 
the veteran and his representative with a Supplemental 
Statement of the Case which set forth all pertinent 
regulations, including the amended duty to assist provisions 
under the VCAA and the new scar regulations.  The RO 
explained that the evidence reflected that no more than a 10 
percent evaluation was warranted under the old and new 
regulations.  In April 2003, the RO notified him of his due 
process rights under the VCAA.  He was told what a claim for 
an increased rating must show, what additional evidence was 
needed from him, and he was informed that VA would assist him 
in obtaining evidence.  The only information or evidence that 
the veteran was required to provide was to appear for a VA 
examination, which he did.  He also requested, but later 
cancelled, a hearing before the RO.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored.  The veteran has been 
provided ample notice of what might be required or helpful to 
his case.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for a skin disorder, diagnosed as pseudofolliculitis barbae, 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



